 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                   DISTRICT OF NEVADA

 8
     INDEPENDENT TECHNOLOGIES, LLC, a
 9   Delaware Corporation, d/b/a ANOVA,

                   Plaintiff,                        CASE NO.: 3:20-cv-00072-RJC-CLB
10
                                                                     ORDER
11         vs.

12   OTODATA WIRELESS NETWORK, INC., a
     Quebec, Canada Corporation, et al.,
13
                   Defendants.
14

15
            IT IS HEREBY ORDERED THAT the Order to Show Cause hearing currently scheduled
16
     for 10:00 A.M., Wednesday, March 4, 2020, is VACATED and RESCHEDULED to 10:30 A.M.,
17
     Monday, March 2, 2020, in Reno Courtroom 3, before Judge Robert C. Jones.
18
     IT IS SO ORDERED.
19
     Dated February 20, 2020.
20

21
                                               _____________________________________
22                                                       ROBERT C. JONES
                                                     United States District Judge
23

24



                                               1 of 1
